DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JURRIELL WASHINGTON,
                             Appellant,

                                     v.

                         MISAEL RODRIGUEZ,
                              Appellee.

                               No. 4D18-1454

                           [August 16, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott Suskauer, Judge; L.T. Case
No. 502017DR003902XXXXMB.

  Randy Kaye Garvey of the Law Offices of Randy Kaye Garvey, P.A.,
North Palm Beach, for appellant.

  Robbin L. Petras of Florida Family Law Clinic, LLC, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.